Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEIDNER (5,627,230) and in further view of JOSHI et al. (2004/0106726).
	Regarding claim 1, WEIDNER discloses a method of coating a pultrusion composite material, comprising:
	a) impregnating a fiber reinforcing material with a thermosetting resin (C1:L65-67; C3:L56-67)  and then curing the impregnated fiber reinforcing material in a mold (die) to provide a composite material (C2:L1-2); and
	b) drawing the pultrusion composite material to leave the mold (die), and then in-line applying a coating composition to the pultrusion composite material at a temperature ranging from 150-180°F (65.6-82.2°C) (C4:L3-57).
	WEIDNER is silent to said thermoset resin to be of polyurethane.  However, JOSHI et al. discloses a method of coating a polyurethane pultrusion composite material, comprising:
	a) impregnating a fiber reinforcing material with polyurethane resin [0152] and then curing the impregnated fiber reinforcing material in a mold (die) to provide a polyurethane pultrusion composite material [0152]; and
	b) on-line spray painting of pultruded part during the pultrusion process.  As the pultruded part was pulled outside the curing die at a pull speed, white pigment spray paint was sprayed on top of the hot pultruded part [0159].  

	Regarding claims 2, 3, and 5, WEIDNER discloses the coating composition comprises two-component waterborne polyurethane (C3: L56-67; C4:L14-29).
	Regarding claims 4 and 6, WEIDNER is silent to the drying time.  However, WEIDNER coats the pultrusion composite with the same two-component polyurethane coating under the same conditions as required by the instant claims.  Therefore, one of ordinary skill in the art would expect the claimed surface drying time would be achieved by carrying out the disclosed process.
	Regarding claim 7, WEIDNER is silent to claimed fibers.  However, JOSHI et al. discloses the fibers to be of glass fibers [0078].
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEIDNER (5,627,230) in view of JOSHI et al. (2004/0106726) as applied to claims 1-7, and in further view of EIDENSCHINK (5,824,403).
	The teachings of WEIDNER and JOSHI et al. are applied as described above for claims 1-7.
	Regarding claim 8, WEIDNER is silent to the claimed particular article(s) the pultruded composite article is formed into.  However, EIDENSCHINK discloses such pultruded composite comprising polyurethane are commonly formed into window or door components (C1:L5-24).  Therefore, it would have been obvious to one of ordinary skill in the art that said pultrusion composite of WEIDNER can be formed into the window and door components as taught by EIDENSCHINK.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742